Citation Nr: 0503013	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
gunshot wound to the back and/or neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).

Procedural history 

In a May 1972 rating decision, the RO denied entitlement to 
service connection for an adjustment reaction of adult life, 
on the basis that that disorder was a constitutional or 
developmental abnormality.  However, because the veteran was 
not notified of the decision, that decision did not become 
final as to the denial of service connection for the 
psychiatric disorder.  38 U.S.C. § 4005(b) (1970); Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994); 38 C.F.R. § 3.103 (1971).

The veteran again claimed entitlement to service connection 
for mental illness, including PTSD, and in a May 2001 
decision the RO 1) denied entitlement to service connection 
for PTSD, and 2) determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a "nervous condition" other than PTSD.  The RO 
also denied entitlement to service connection for residuals 
of a gunshot wound to the back and/or neck.  The veteran 
perfected an appeal of the May 2001 decision.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2003.  A 
transcript of that hearing is associated with the claims 
file.  

In July 2003, the Board noted that because the May 1972 
denial of service connection for an adjustment reaction of 
adult life did not become final, new and material evidence 
was not required to reopen the claim for service connection 
for a "nervous condition."  38 U.S.C.A. § 5108 (West 2002).  
Therefore, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD, to the RO for adjudication on the merits.  
The Board also remanded the issue of entitlement to service 
connection for residuals of a gunshot wound to the back 
and/or neck for further development.  

In January 2004, the RO issued a supplemental statement of 
the case (SSOC) which denied the issues on appeal.  The case 
is now back before the Board.  

Issue not on appeal

In the May 2001 rating decision, the RO also denied 
entitlement to special monthly pension.  The veteran filed a 
notice of disagreement with this decision in October 2001.  
The veteran did not, however, file a substantive appeal after 
a statement of the case (SOC) was issued in January 2004.  
Because an appeal was not perfected, the Board does not have 
jurisdiction to review that issue, and it will be discussed 
no further herein.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2003).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating his alleged in-
service stressors.

2.  A diagnosis of PTSD is not shown by the evidence of 
record.

3.  Competent medical evidence does not indicate that a 
currently diagnosed psychiatric disorder is causally related 
to the veteran's period of service.

4.  The medical evidence of record does not show current 
residuals of a gunshot wound to the back and/or neck.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Residuals of a gunshot wound to the back and/or the neck 
were not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that he 
has an acquired psychiatric disorder, to include PTSD, which 
had its onset during or due to his military service.  The 
veteran also seeks entitlement to service connection for 
residuals of a gunshot wound to the back and/or neck.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 2002 
SOC and the January 2004 SSOC.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
August 2003.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.  There is no indication that the veteran did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims. 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in May 2001).  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  The Board notes, 
however, that the claims were readjudicated and a SSOC was 
provided to the veteran in January 2004 following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the VA notice.  The veteran's 
representative provided additional written argument in 
December 2004.  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA and 
private medical records and reports of VA examinations.  The 
RO completed the development requested in the July 2003 Board 
remand.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2003).  As 
noted in the Introduction, the veteran provided testimony in 
support of his claim in January 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Where a veteran served 90 days or more during a period of war 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. 3.307, 3.309 (2003).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection cannot be granted for congenital or 
developmental defects such as personality disorders.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4,127 (2003)

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.  

Factual background

The veteran's DD 214 reflects that he served over two years 
in Vietnam and was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  His military occupational specialty 
was boatswain's mate.  Service personnel records also show 
that the veteran duties served as a "logroom" and "MDC" 
yeoman.  

The veteran's service medical records do not reveal any 
psychiatric complaints, findings, or diagnosis.

The first relevant medical report of record is a VA hospital 
summary showing that the veteran was hospitalized in March 
1972 with complaints of headaches.  Impression on admission 
examination was inadequate personality with some paranoia.  
Discharge diagnosis was adjustment reaction of adult life.  

A subsequent VA hospital summary dated from December 1984 to 
January 1985 reflects diagnoses of adjustment disorder with 
depressed mood, and mixed personality disorder with 
narcissistic, antisocial, and borderline features.  
Thereafter, the medical evidence reflects various psychiatric 
diagnoses including affective disorder and schizophrenia.  
There is no medical evidence relating any of the diagnoses to 
the veteran's service.  

The veteran was afforded a VA psychiatric examination in July 
1986.  The diagnosis was schizophrenia, undifferentiated.  

The veteran was afforded another VA psychiatric examination 
in May 1998.  The examiner noted that the veteran did not 
appear to have seen hazardous or combat duty during his time 
in the Navy, although this was not reviewed in depth at the 
time of the examination, as the symptoms which the veteran 
was discussing did not appear connected in any respect to his 
experiences while in the service.  Following mental status 
evaluation, the diagnosis was chronic undifferentiated 
schizophrenia.  

The medical evidence of record is negative for complaint or 
diagnosis for PTSD.  

In February 2001, the veteran submitted a statement 
describing his alleged stressors.  

On VA examination in February 2001, the veteran claimed that 
he had PTSD because he could not remember anything of 
Vietnam.  He stated that he had "20 conscious memories" of 
Vietnam.  When asked if these 20 conscious memories were 
troubling he stated that they were not frightening or 
distressing in any way.  He described the memories that he 
could recall including seeing an officer interrogate a 
Vietnamese soldier on deck of his ship.  He also remembered 
seeing a napalm bomb being dropped while he was facilitating 
the landing of Marines in the Mekong Delta.  He stated that 
neither of these memories was distressing.  He denied 
suffering from nightmares or flashbacks.  He reported a 
history of mental illness beginning approximately in 1984 
which the examiner noted was consistent with the claims file.  
The veteran stated that it was at this time when he was 
diagnosed with a psychotic disorder which he now understood 
as chronic paranoid schizophrenia.  Mental status examination 
resulted in a diagnosis of chronic paranoid schizophrenia.  

In January 2003, the veteran testified that he served aboard 
the USS Windham in service and that the ship landed in 
Vietnam during the war.  He indicated that he only had a few, 
20, conscious memories of Vietnam, but remembered seeing a 
napalm bomb dropped while he helped facilitate a landing of 
the Marines at Mekong Delta.  He maintained that his lack of 
memory is an indication of symptoms of his PTSD.  See January 
2003 hearing transcript.  

Analysis

The veteran contends that he suffers from an acquired 
psychiatric disorder, to include PTSD, which had its onset in 
service.

PTSD

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).

In the instant case, the record does not demonstrate that the 
veteran currently suffers from PTSD.  VA examinations in July 
1986, May 1998, and February 2001 did not diagnose PTSD, and 
none of the post-service medical records associated with the 
claims file reflects such a diagnosis.  During the February 
2001 VA examination the veteran denied experiencing any 
stressful events during his service in Vietnam.  As there is 
no diagnosis of PTSD of record, element (1) has not been met.  
The veteran's claim fails on that basis.

To the extent that the veteran himself contends that he has 
PTSD, it is well established that a layperson without medical 
training, such as the veteran, is not competent to render 
medical opinions on matters such as diagnosis and etiology of 
a claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that lay persons are not competent to 
offer medical opinions).

For the sake of completeness, the Board will briefly address 
the remaining two 38 C.F.R. § 3.304(f) elements.  

With respect to element (2), medical nexus, there is of 
record no medical opinion which serves to link the veteran's 
claimed PTSD to his military service.  The only evidence 
which is supportive of the claim emanates from the veteran 
himself.  However, as noted above, a layperson without 
medical training, such as the veteran, is not competent to 
provide nexus evidence, which requires medical knowledge and 
training.  See Espiritu, supra.  

With respect to element (3), the Board observes that there is 
no evidence that the veteran participated in combat.  His 
military occupational specialty during his period of service 
was boatswain's mate.  He also served as a logroom and 
"MDC" yeoman.  His awards and decorations do not include 
any indication of combat status and there is no objective 
evidence or record which indicates that he participated in 
combat.  Indeed, it does not appear that the veteran himself 
contends that he engaged in combat while in Vietnam.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case and presumptions applicable to 
combat veterans are not applicable.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay testimony alone is not enough to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, supra.

The veteran submitted a stressor statement in February 2001 
and testified in July 2003 of witnessing a napalm bomb being 
dropped.  Although the record shows that the RO did not 
attempt to verify the veteran's alleged stressor, the Board 
notes that given that the evidence does not contain a 
diagnosis for PTSD such an exercise is not required.  The 
Board points out again that the veteran, himself, has denied 
experiencing any stressors as a result of his Vietnam 
service.  

In summary, the Board concludes that there is no medical 
evidence of a diagnosis of PTSD and no medical evidence of a 
causal nexus between the claimed PTSD and any claimed in-
service stressor.  In the absence of two required elements 
under 38 C.F.R. § 3.304(f), a preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

Other acquired psychiatric disorder

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Insofar as the veteran seeks service connection for an 
acquired psychiatric disorder, the February 2001 VA 
examination reflects a diagnosis of chronic paranoid 
schizophrenia.  Hickson element (1), a current disability, is 
accordingly met.

With respect to element (2), in-service incurrence of 
disease, there is no evidence that the veteran's paranoid 
schizophrenia was present during service or within the one-
year presumptive period found in 38 C.F.R. § 3.309(a).  The 
service medical records are silent for any complaint or 
finding for a psychiatric disorder.  Evidence reflective of 
an acquired psychiatric disorder is not shown until 
approximately 15 years after service (in 1984).  In this 
regard, the Board notes that the adjustment reaction of adult 
life diagnosed in 1972 is a personality disorder which as 
discussed above may not be service connected.  Accordingly, 
Hickson element (2) has not been met.  

With respect to element (3), medical nexus, there of record 
no medical opinion which serves to link the veteran's 
paranoid schizophrenia to his military service.  It is clear 
that in the absence of any disease in service a medical nexus 
opinion would be an impossibility.  Cf. Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  As noted above, the veteran is 
not competent to offer a medical opinion attributing a 
disability to service.  See Espiritu.  Therefore, Hickson 
element (3), medical nexus, is not met.

Accordingly, the Board finds that Hickson elements (2) and 
(3) have not been met.  Therefore, service connection for 
chronic paranoid schizophrenia must be denied.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the back and/or neck.  

Factual background

The service medical records do not show that the veteran was 
shot in the back, neck, or anywhere else.  

The post-service medical evidence is completely negative for 
any residuals of a gunshot wound to the veteran's body.  A 
private treatment record dated in June 1982 shows that the 
veteran complained of a two week history of low back pain and 
was diagnosed with acute lumbosacral strain.  

VA examination in July 1986 revealed no residuals of a 
gunshot wound to the back or neck on clinical evaluation.  A 
VA aid and attendance examination conducted in August 2001 
also failed to show any residuals of a gunshot wound to the 
back or neck on physical examination.  

In January 2003, the veteran testified that he had no memory 
of being shot until the last two or three years.  He 
indicated that it happened while his ship was in the Mekong 
Delta servicing river boats and light boats in 1968.  He 
stated that he did not know whether he had a scar on his back 
and suggested that the scar may have healed.  See January 
2003 hearing transcript.  

Analysis

As indicated above, under Hickson, three elements must be 
met: (1) current disability, (2) in-service incurrence; and 
(3) medical nexus.

With respect to Hickson element (1), current disability, the 
medical evidence of record is completely devoid of any 
medical finding or diagnosis pertaining to any residuals of a 
gunshot wound to the back or neck.  

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].

Despite a VCAA request from the RO, the veteran has not 
submitted any evidence pertaining to diagnosis and treatment 
of residuals of a gunshot wound to the back or neck.  In the 
absence of and diagnosed disability resulting from the 
claimed gunshot wound, service connection may not be granted.  
See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
veteran's claims fail on this basis alone.

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
indication that the veteran was shot in service.  

To the extent that the veteran is now contending that he was 
shot in the back and/or neck in service, his current 
contentions are outweighed by the utterly negative service 
medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].

The Board finds, therefore, that the preponderance of the 
probative evidence shows that the veteran did not receive a 
gunshot wound to the back or neck in service.  Hickson 
element (2) has therefore also not been met.

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed residuals of a gunshot wound to the back and/or neck 
to his military service.  As discussed above, the veteran is 
not competent to provide opinions on medical matters such as 
the etiology of diseases.  See Espiritu; see also 38 C.F.R. § 
3.159(a)(1).  His statements are not, therefore, probative of 
a nexus between his claimed gunshot wound residuals and 
military service.  See also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].

According, none of the Hickson elements have been met.  
Therefore, service connection for residuals of a gunshot 
wound to the back and/or neck must be denied.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD is denied. 

Entitlement to service connection for residuals of a gunshot 
wound to the back and/or neck is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


